Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on March 17, 2022.
No claims have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
935 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to Claims 1, 10, and 17: The claims recite a machine and process (e.g., “a system, comprising: a computer device configured to...,” “a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising... ,” and “a method, comprising...”), which are statutory categories of invention. However, the claims also recite an abstract idea. For example, claim 1 recites:
Correlate the extracted attribution data to product attribution data ... the
product attribution data comprising a plurality of data value that
correspond to a plurality of available products such that each of the
plurality of data values corresponds to a different available product ...
wherein the plurality of available products represent items available... ;

in response to the extracted attribution data being correlated to a first product of the plurality of available products: verify the extracted attribution data by transmitting the extracted attribution data with product attribution data to a third-party computing system associated with the online marketplace; and in response to receiving a verification indication from the third-party computing system, update the product attribution data in the database associated with the respective available product; and in response to the extracted attribution data not being correlated to at least one product of the plurality of available products, generate a new product attribution data populated with the extracted attribution data.

Such methods describe a sales activity, and thus fall within the “certain methods of organizing human activity” group of abstract ideas.  Furthermore, the limitations can be interpreted as reciting a mental process. Mental processes are concepts that are capable of being performed in the human mind or by hand using pen and paper.  Therefore, the claims recite an abstract idea. The claims do not recite additional elements that integrate the abstract idea into a practical application. Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The “[receive / receiving] an image associated with a product,” “[extract / extracting] attribution data associated with the product from the image,” “storing the plurality of data values...,” and “[update / updating] the product attribution data in the database associated with the respective available product” limitations recite data gathering and data output. Data gathering and data output is insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.
Furthermore, the additional embodiment limitations of “a system, comprising: a computing device configured to ... a database ... an online marketplace … [and] third-party computer system” (claim 1), a non-transitory computer readable medium having instruction stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising ... a database ... an online marketplace … [and] third-party computer system” (claim 10), and “a database ... an online marketplace … [and] third-party computer system” (claim 17) also fail to integrate the judicial exception into a practical application. Applicants’ published specification teaches:

Paragraph 0050: The various embodiments described herein may employ
various computer-implemented operations involving data stored in
computer systems.... In addition, one or more embodiments of the
invention also relate to a device or an apparatus for performing these
operations. The apparatus may be specially constructed for specific
required purposes, or it may be a general purpose computer
selectively activated or configured by a computer program stored in
the computer. In particular, various general purpose machines may
be used with computer programs written in accordance with the
teachings herein, or it may be more convenient to construct a more
specialized apparatus to perform the required operations. 

Neither the specification nor the claims disclose a particular machine.  Instead, the specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions. The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.  These limitations only describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.  In view of these considerations, the examiner concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application. The claims are directed to an abstract idea. 
The claims also do not recite additional elements that are significantly more than the abstract idea. The “receive...,” “extract...,” “update...,” “storing...,” “receiving...,” “verify” … “generate” … and “extracting...” limitations describe conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Examiner additionally notes the “extract...” and “extracting...” limitations are akin to “electronically scanning or extracting data from a physical document’' Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.
Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application. Therefore, the claims are not patent-eligible.
With respect to claims 2-9, 11-16, and 18-20: The dependent claims are rejected under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
(a) Claims 2, 11, and 19: The “maintain/storing statistics associated with the verification of the extracted attribution data,” limitations describe the abstract idea identified in the independent claims. Accordingly, the claims recite an abstract idea and are not patent-eligible.
(b) Claims 3, 12, and 20: The claims do not integrate the abstract idea into a practical application. The “associate a received image with a user profile, wherein statistics associated with the verification
(c) Claims 4 and 13: The “wherein attribution data associated with the product includes at least one of weight, brand, size, or color’ limitation describes the abstract idea identified in the independent claims. Accordingly, the claims recite an abstract idea and are not patent-eligible.
(d) Claim 5: The “improve the accuracy of a search for an item in the online marketplace based on3 DM2\14870470.1 Atty. Docket No. 5392US01 (R3014-04900) the verification
(e) Claims 6, 14, and 18: The claims do not integrate the abstract idea into a practical application. The “wherein the attribution data is updated on the database having a plurality of data values associated with a plurality of available products,” limitations recite data gathering and data output. Data gathering and data output is insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application. Furthermore, the claims do not recite additional elements that are significantly more than the abstract idea. The “wherein the attribution data is updated...” and “updating...” limitations describe the conventional computer function of “receiving or transmitting data over a network’ and “storing and retrieving information in memory.” Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner. Accordingly, the claims are not patent-eligible.
(f) Claims 7, 9, and 15: The claims do not integrate the abstract idea into a practical application. The “update online market place product information for a respective product based on the updated product attribution data,” limitations describe the conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory.” Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner. Accordingly, the claims are not patent-eligible.
(g) Claims 8 and 16: The claims do not integrate the abstract idea into a practical application. The “communicate extracted attribution data to a product manufacturer associated with respective items correlated and available in the online marketplace” and limitations recite data gathering and data output. Data gathering and data output is insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application. The claims also do not recite additional elements that are significantly more than the abstract idea. The “communicate...” and “communicating...” limitations describe the conventional computer function of “receiving or transmitting data over a network’ and “storing and retrieving information in memory” under the broadest reasonable interpretation of the claim. Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner. Accordingly, the claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar (Pub. No. 2020/0193493) in view of Ravichandran (US 10776417).
With respect to claim 1: Nagar discloses a system, comprising: a computing device communicatively coupled to a database (See at least Paragraph 0001: “The present invention relates to a computer program product, system, and method for extracting, validating, and correcting item attribute values in a database.” See also Paragraph 0015: “FIG. 14 illustrates an embodiment of a catalog system 100 in which embodiments are implemented. The catalog system 100 includes a processor 102 and a main memory 104. The main memory 104 includes various program components including an operating system 108; a catalog manager 110 managing access to a catalog database 200 having information on items, such as product items....”), the computing device configured to: 
correlate the extracted attribution data to product attribution data in the database, the product attribution data comprising a plurality of data values that correspond to a plurality of available products such that each of the plurality of data values corresponds to a different available product, the database storing the plurality of data values, wherein the plurality of available products represent items available in an online marketplace (See at least Paragraph 0027: “FIG. 2 illustrates an embodiment of an instance of a catalog item entry 200, having information on an item or product in the catalog database 200, and including: an item identifier (ID) 202 identifying the item in the catalog 200; a supplier item ID 204, such as a part number to identify the part with the supplier, such as a manufacturer, intermediary, etc.; one or more attribute values 2061 ... 206n providing values for attributes of the item, such as color, size, quantity, price, etc.; images 208 of the item; and a supplier web site 210 at which further information on the product can be obtained, which may comprise the specific page for the item 204 or a page in which the item 204 can be searched.” See also Paragraph 0031:“Upon receiving (at block 400) a user provided attribute value 118 for an item to validate, the user attribute validator 122 searches (at block 402) a supplier website 136 indicated in catalog item entry 210 for the supplier item ID 204 to obtain the supplier web page 124 S having an item 204 description, including text and/or images. If (at block 404) images are provided in the supplier web page 124 S, then the visual recognition program 128 is called (at block 4067) to analyze the images to generate textual descriptors, such as facets and attributes, of the images. After generating textual description of images (at block 406) or if there are no images in the text description in the supplier web page 124 S (from the no branch of block 404), the user attribute validator 122 calls (at block 408) the NLP 126 to interpret whether the textual product description from images and/or description in the web page 124 S indicates a user provided attribute value to correct a catalog attribute value, i.e., whether the supplier web page 124 S includes an attribute value matching that the user indicated in the user information 116.”);
in response to the attribution data being correlated to a first product of the plurality of available products: (see Nagar section below for inclusion of “extracted attribution data”) verify the attribution data by transmitting the extracted attribution data with product attribution data to a third-party computing system associated with the online marketplace; (See at least Paragraph 0027:  “an instance of a catalog item entry 200, having information on an item or product in the catalog database 200, and including:…a supplier web site 210 at which further information on the product can be obtained, which may comprise the specific page for the item 204 or a page in which the item 204 can be searched; Paragraph 0030: “allow for immediate analysis and real-time correction of the catalog 200 information to avoid misinformation”; Paragraph 0029: validate the user provided attribute value for the item by confirming the user provided attribute value 118 with external information; Paragraphs 0031 & 0032: describes the use of the “supplier web site” (third party) being used to verify (or not verify) the attribute data)
in response to receiving a verification indication from the third-party computing system (See at least Paragraph 0027:  “an instance of a catalog item entry 200, having information on an item or product in the catalog database 200, and including:…a supplier web site 210 at which further information on the product can be obtained, which may comprise the specific page for the item 204 or a page in which the item 204 can be searched; Paragraph 0030: “allow for immediate analysis and real-time correction of the catalog 200 information to avoid misinformation”; Paragraph 0029: validate the user provided attribute value for the item by confirming the user provided attribute value 118 with external information; Paragraphs 0031 & 0032: describes the use of the “supplier web site” (third party) being used to verify (or not verify) the attribute data), update the product attribution data in the database associated with the respective available product (See at least Paragraph 0031: “(at block 410} the textual description from the web page 124s has the user provided attribute value 118 for the Hem, then the catalog entry 200i for the item is updated (at block 412) to use the user provided attribute value 118 for the attribute found incorrect for the item.”}.
in response to the extracted attribution data not being correlated to at least one product of the plurality of available products, generate a new product attribution data populated with the extracted attribution data. (See at least Paragraph 0027:  “an instance of a catalog item entry 200, having information on an item or product in the catalog database 200, and including:…a supplier web site 210 at which further information on the product can be obtained, which may comprise the specific page for the item 204 or a page in which the item 204 can be searched; Paragraph 0030: “allow for immediate analysis and real-time correction of the catalog 200 information to avoid misinformation”; Paragraph 0029: validate the user provided attribute value for the item by confirming the user provided attribute value 118 with external information; Paragraphs 0031 & 0032: describes the use of the “supplier web site” (third party) being used to verify (or not verify) the attribute data, “includes an attribute value matching the user provided attribute value 118. If (at block 420) there is a match, then the user provided attribute value 118 is validated and control proceeds to block 412 to update the catalog entry” [“user provided attribute” is the corrected value validated and added to the catalog (i.e. new attribution data for the product) to replace the current incorrect identified attribute])
Nager does not teach the remaining limitations. However, Ravichandran discloses receiving , from a user device, an image associated with a product (See at least Column 6, Lines 18-23: “In various embodiments, the query images 202 may be provided by the user, such as an image uploaded by the user that is not originally a part of the electronic marketplace data. For example, the image may be captured via a camera on the user device and uploaded.”);
extracting attribution data associated with the product from the image (See at least Column 6, Lines 28-41: Ravichandran teaches images may be “processed on the fly at the time of the query in order to identify and extract data from the parts of the image corresponding to the various visual attributes.... The applicable attributes can vary by factors such as the type or category of item and may be determined using a trained neural network to identify the relevant attributes to a particular item or image of an item.” See also Column 9, Lines 35-43: “For example, the user may see a dress they like at a store or in a magazine and wants to search for similar dresses. The user may take a picture of the dress and provide the image data as a part of the query. In this scenario, the image data is processed on the fly, such as using the technique illustrated in FIG. 3, to identify and extract query feature vectors for its visual attributes, such as sleeve style, neckline, cut, hemline, color, etc.”);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to receive an image of a product and extract product attribute data from the image as taught by Ravichandran in Nagar’s invention. As demonstrated by Ravichandran, it is within the capabilities of one of ordinary skill in the art to include such technical features in Nagar’s invention with the predictable result of obtaining user provided attribute values as needed in Nagar at Paragraph 0028. Examiner also submits it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to determine an overall similarity score between the user provided attribute values (e.g., the attributes extracted from an image) and the product attributes provided by the supplier (e.g., the attributes disclosed by Nagar) in the combination of references. As demonstrated by Ravichandran, it is within the capabilities of one having ordinary skill in the art to include such technical features in the above combination of references with the predictable result of validating user provided attribute values as needed in Nagar at Paragraph 0031. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).

With respect to claim 4: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein attribution data associated with the product includes at least one of weight, brand, size, or color (See at least Nagar Paragraph 0027: “FIG. 2 illustrates an embodiment of an instance of a catalog item entry 200, having information on an item or product in the catalog database 200, and including: an item identifier (ID) 202 identifying the item in the catalog 200; a supplier item ID 204, such as a part number to identify the part with the supplier, such as a manufacturer, intermediary, etc.; one or more attribute values 2061 ... 206n providing values for attributes of the item, such as color, size, quantity, price, etc.; images 208 of the item; and a supplier web site 210 at which further information on the product can be obtained, which may comprise the specific page for the item 204 or a page in which the item 204 can be searched.” See also Ravichandran Column 2, Lines 28-35: “Thus, visual attributes of the item may be extracted from the image data and such a catalog of items may be trained to the searchable based on visual attribute similarity. In various embodiments, visual attributes of an item may include certain defined parts of an item. For example, parts-based visual attributes for a dress may include neckline, sleeve style, hemline, silhouette, color, pattern, occasion, and the like.”).

With respect to claim 5: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein the computing device is further configured to improve the accuracy of a search for an item in the online marketplace based on the verification (Under the broadest reasonable interpretation of the claim, the limitation describes improving search accuracy by updating the online marketplace with correct product attribute information. Nagar discloses this feature. See at least Paragraph 0033: “With the operations of FIG. 4, user provided attribute values to correct values in a catalog 200 for an item are automatically validated when the user submits the information to determine whether the user provided attribute values can be confirmed by checking if they are described in information, such as a page, from the supplier website or another website having information on the item. This ensures that before the catalog is updated with user supplied corrections, the corrections are confirmed to avoid changing the catalog entry to have incorrect information. By providing immediate, real time validation of user provided corrections, the catalog may be corrected with correct information in a crowd sourcing fashion to provide immediate corrections to the catalog to have correct information and avoid continued mistakes made based on the incorrect information.”).

With respect to claim 6: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein the attribution data is updated on the database having a plurality of data values associated with a plurality of available products (See at least Nagar Paragraph 0031: “if (at block 410) the textual description from the web page iZ4s has the user provided attribute value 1178 for the item, then the catalog entry 200i for the item is updated (at block 412) to use the user provided attribute value 119 for the attribute found incorrect for the item.” See also Paragraph 0034: “FIG. 5 illustrates an implementation of the components of FIG. 1 and operations of FIGS. 3 and 4 in an ecommerce retailer embodiment where the items and catalog 200 are for products being offered for sale and the user information 116 is supplied with a product return.”}.

With respect to claim 7: The combination of Nagar and Ravichandran references discloses the system of claim 1, wherein the computing device is further configured to update online market place product information for a respective product based on the updated product attribution data (See at least Nagar Paragraph 0031: “# (at block 410) the textual description from the web pace 124s has the user provided attribute value 116 for the item, then the catalog entry 200: for the term is undated (at block 412) to use the user provided attribute value 118 for the attribute found incorrect for the item.” See also Paragraph 0034: “FIG. 5 illustrates an implementation of the components of FIG. 1 and operations of FIGS. 3 and 4 in an ecommerce retailer embodiment where the items and catalog 200 are for products being offered for sale and the user information 116 is supplied with a product return.”).

With respect to claim 10: Claim 10 recites the same limitations as claim 1. Thus, the arguments applied to claim 1 also apply to claim 10. Nagar further discloses the additional embodiment limitations of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform the operations comprising... (See at least Paragraph 0037: “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.” See also Paragraphs 0038-0044. ).

With respect to claim 13: Claim 13 recites the same limitations as claim 4. Thus, the arguments applied to claim 4 also apply to claim 13.

With respect to claims 14 and 18: Claims 14 and 18 recite limitations similar to those presented in claim 6. Thus, the arguments applied to claim 6 also apply to claims 14 and 18.

With respect to claim 17: Claim 17 recites the same limitations as claim 1. Thus, the arguments applied to claim 1 also apply to claim 17. Nagar further discloses the additional embodiment limitations of a method, comprising... (See at least Paragraph 0037: “The present invention may be a system, a method, and/or a computer program product.”).

Claims 2, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Ravichandran and in view of Adoni (Pub. No. 2019/0287152).
With respect to claim 2: Although the combination of Nagar and Ravichandran references discloses the system of claim 1, the references do not explicitly teach the remaining limitations. However, Adoni discloses wherein the computing device is further configured to maintain statistics associated with the verification of the extracted attribution data (Although using different language, under broadest reasonable interpretation, “verification of the extracted attribution data” is similar in scope to “accuracy of the extracted attribution data against the correlated product attribution data”:  See at least Paragraphs 0022-0023: “Image processing engine 150 may identify products using machine learning techniques.... Thus, image processing engine 150 may be trained to identify any sort of apparel or product worn or used by a user, such as skirts, jackets, pants, shorts, skirts, scarves, hats, vests, and any other apparel or product used or worn. In some embodiments, image processing engine 150 identifies apparel items or products by assigning an occupancy percentage and confidence percentage to elements of the apparel or product.... The confidence percentage may refer to the degree of confidence that image processing engine 150 has correctly identified an apparel item or product, or attribute thereof.” See also Paragraph 0034: “A user profile may include any information regarding the apparel items or products that a user has worn when imaged by camera 110, including the color, fabric, and brand of apparel items or products, the confidence percentage for each item, the frequency at which the user wears or uses the same (or similar) apparel items or products, and any other information of interest regarding the user's product preferences.... User profile module 155 may create and update profiles according to input from image processing engine 150.” Examiner asserts confidence percentages are “statistics associated with the accuracy....” under the broadest reasonable interpretation of the claim.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate confidence percentages and store such data in a user profile as taught by Adoni in the combination of references. As demonstrated by Adoni, it is within the capabilities of one of ordinary skill in the art to include such technical features in the above combination of references with the predictable result of updating the catalog “with correct information in a crowd sourcing fashion to provide immediate corrections to the catalog” as needed in Nagar at Paragraph 0033. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). Examiner additionally submits it would have been obvious to one of ordinary skill in the art to include such features in the combination of references with the motivation of offering a system to track the users’ preferences as taught by Adoni over the previously cited references. Adoni Paragraph 0003.

With respect to claims 11 and 19: Claims 11 and 19 recite limitations similar to those presented in claim 2. Thus, the arguments applied to claim 2 also apply to claims 11 and 19.

With respect to claim 15: Claim 15 recites limitations similar to those presented in claim 7. Thus, the arguments applied to claim 7 also apply to claim 15.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Ravichandran in view of Adoni and in view of Official Notice (now considered admitted prior art, see office action mailed 12/24/2021).
With respect to claim 3: The combination of Nagar, Ravichandran, and Adoni references discloses the system of claim 2 ... wherein statistics associated with the verification of the extracted attribution data are associated with the respective user profile for the respective received image (Although using different language, under broadest reasonable interpretation, “verification of the extracted attribution data” is similar in scope to “accuracy of the extracted attribution data against the correlated product attribution data”:  See at least Adoni Paragraph 0023: “some embodiments, image processing engine 150 identifies apparel items or products by assigning an occupancy percentage and confidence percentage to elements of the apparel or product.... The confidence percentage may refer to the degree of confidence that image processing engine 150 has correctly identified an apparel item or product, or attribute thereof.” See also Paragraph 0034: “A user profile may include any information regarding the apparel items or products that a user has worn when imaged by camera 110, including the color, fabric, and brand of apparel items or products, the confidence percentage for each item, the frequency at which the user wears or uses the same (or similar) apparel items or products, and any other information of interest regarding the user's product preferences.... User profile module 155 may create and update profiles according to input from image processing engine 150.” Examiner relies on the same rationale for including Adoni in the combination of references since the limitation describes elements previously recited in claim 2.).
Furthermore, notwithstanding the preceding discussion, examiner also submits the limitation recites non-functional descriptive material. It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention. See MPEP §2111.05. The limitation only provides an additional description of the “statistics...” claim element. It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art. Thus, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of the “statistics...” claim element since the description is not functionally related to the operative steps performed by the claimed invention.
Finally, the references do not explicitly teach wherein the computing device is further configured to associate a received image with a user profile.  However, Official Notice is taken that technical features to add or upload pictures to a user profile are old and well-known in the computer arts. For example, MySpace, Facebook, Instagram, Twitter, and various registries all enable users to upload photographs to a user’s profile. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to associate an image with a user profile.

With respect to claims 12 and 20: Claims 12 and 20 recite limitations similar to those presented in claim 3. Thus, the arguments applied to claim 3 also apply to claims 12 and 20.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Ravichandran and in view of Shah (Pub. No. 2017/0329816).
With respect to claim 8: Although the combination of Nagar and Ravichandran references discloses the system of claim 1, the references do not teach the remaining limitations. Shah discloses wherein the computing device is further configured to communicate extracted attribution data to a product manufacturer associated with respective items correlated and available in the online marketplace (See at least Paragraph 0046: “During the secondary security checks, database service tool 125 analyzes authorization table 135 to determine whether there are additional users who should approve a requested operation. For example, authorization table 135 may indicate that a second user should approve all changes to a table. When a first user requests to add a row to the table, even if that first user is authorized to make changes to the table, database service tool 125 may still determine based on authorization table 135, that the second user should approve such a change before it is carried out. Database service tool 125 may then query the second user to see if the second user approves the addition of the row to the table. If the second user does not approve, then the original request is rejected. If the second user approves, then the row is added to the table.” Under the broadest reasonable interpretation of the claim, examiner submits the limitation recites transmitting queries about proposed data changes to a designated person prior to updating a database.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to transmit queries regarding proposed data changes to a designated party (e.g., product manufacturer) and require approval from that party prior to updating data in the database as described by Shah in the above combination of references with the motivation of offering a system to maintain database security and data compliance as taught by Shah over the cited references. Shah Paragraph 0020.

With respect to claim 9: The combination of Nagar, Ravichandran, and Shah references discloses the system of claim 8, wherein the computing device is further configured to update product attribution data in the database based on a verification information from the product manufacturer associated with the communicated extracted attribution data (See at least Shah Paragraph 0046: “During the secondary security checks, database service tool 125 analyzes authorization table 135 to determine whether there are additional users who should approve a requested operation. For example, authorization table 135 may indicate that a second user should approve all changes to a table. When a first user requests to add a row to the table, even if that first user is authorized to make changes to the table, database service tool 125 may still determine based on authorization table 135, that the second user should approve such a change before it is carried out. Database service tool 125 may then query the second user to see if the second user approves the addition of the row to the table. If the second user does not approve, then the original request is rejected. If the second user approves, then the row is added to the table.” Examiner further relies on the same rationale for including Shah in the combination of references since the limitation describes elements recited in claim 8.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagar in view of Ravichandranand in view of Adoni and in view of Shah (Pub. No. 2017/0329816).

With respect to claim 16: Claim 16 recites limitations that are similar to those presented in claim 8. Thus, the arguments applied to claim 8 also apply to claim 16. 

Response to Arguments
Applicants’ arguments filed March 17, 2022, have been fully considered but they are not persuasive.
Regarding the §101 rejections: 
A. Applicant again asserts that the “…features of independent claim 1 represent meaningful, unconventional limitations that extend beyond mere “commercial or legal interactions,” “marketing/sales activities,” or any other “methods of organizing human activity” or “mental processes” …” because “…independent claim 1 recites the above quoted steps that require specific hardware components, included in a computing device, a database, a user device, and a third-party computing device that are not simply recitation of generic computer components…”.  Applicant fails to provide any arguments or evidence to explain how/why these hardware components would be “specific to” or “required” by the claims.  Merely reciting these hardware components does not necessarily render them more than mere tools for applying the abstract ideas.  Applicant’s specification also indicates that they can be “general-Purpose” (see [0050]).
Applicant has been advised of this lack of explanation and failure to support assertions in multiple previous office actions.  Examiner cannot respond to mere allegations that the claims uses computer components that are “special-purpose”, unconventional, meaningful, etc. when there is not explanations and evidence to show how/why this would be true.  As previously explained:
Applicants assert the claims recite “specific steps that require specific hardware components....”, however, Applicant fails to provide any evidence, arguments, or analysis to show how/why these elements would require specific hardware components and or what those specific hardware components would be (such as how/why computing devices, databases, etc. would be more than generic, general-purpose components).  This was also addressed in the previous office action, repeated here :
Applicants assert the claims recite “specific steps that require specific hardware components....” This argument is not persuasive. Applicants’ specification expressly teaches the claimed invention “may be a general purpose computer selectively activated or configured by a computer program stored in the computer.” As explained in this Office action, the limitations only describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims. Examiner additionally rejects the suggestion that the claims recite an improvement to a technical process or a technology. Generating or updating product attribute data is neither a technology nor a technical process but rather a known business practice. If anything, applicants’ claimed invention is instead directed to improving upon known business practices. Therefore, in light of the aforementioned considerations, examiner maintains the claims do not integrate the abstract idea into a practical application.
B. Applicant asserts that “…the claims of the present application recite additional elements that integrate the assumed abstract idea into a practical application…provide a computing device for correlating and updating database information to improve search capabilities, involving communications between multiple devices…".  However, Applicant does not provide evidence or arguments to support this assertion.  Applicant does not demonstrate that the computer components are used in a manner that is more than merely a tool to implement the abstract ideas and/or how this is integration is performed.
Applicant argues that the claimed invention is directed to a practical application based on providing aa computer device for improved search capabilities. The additional limitations recited in the claims are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)).
In regards to Example 37 and Example 42, Applicant summarizes the examples and then asserts that Applicant’s claims are similar but provides no analysis, comparison, etc. to show how/why Applicant’s claims would be subject to the same finding and conclusions as those of the court cases.  Applicant asserts that the claimed invention is similar to those of the examples, but provides no comparison to show how/why.  As previously explained in prior office actions:
Applicant asserts that the claims pass 101 because they are similar to the invention of court decisions.  However, Applicant fails to explain how/why the analysis used in the court decisions applies to the claimed invention.  For example, Applicant describes the court decision invention and outcome and then merely asserts that the instant claims are similar, but provides no reasoning as to why they would be subject to the same analysis and reasoning used in those court decisions.  This is also addressed in the above excerpt from the previous office action.
It is unclear what “substantial portions of the claims” that Applicant believes were “ignored” by Examiner.  All of the computer components and additional elements were addressed in the above rejection.  
C. In view of the above prior art rejection, Examiner disagrees that the claims distinguish over the prior art of record.  Additionally, Applicant is reminded that 101 and 102/102 are separate considerations and that getting over one statute does not inherently mean that the other does not apply.  Applicant has not provided any evidence or support for the assertion that the “…claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry…”.  As previously explained in prior office actions:
Applicants assertion to “improvement over the prior art” does not provide any additional arguments/evidence over the prior response or in response to the previous Examiner remarks from the previous office action.  See the above excerpt and the one provided here:
Despite applicants’ assertions to the contrary, the previous non-final rejection and this Office action identified additional elements and determined whether those elements (either individually or in combination) provided significantly more than the recited judicial exception. As previously discussed in this Office action, the “receive...,” “extract...,” “update...,” “storing...,” “receiving...,” and “extracting...” limitations describe conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.” The “extract...” and “extracting...” limitations also describe “electronically scanning or extracting data from a physical document.” According to MPEP §2106.05(d)(II), these functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner. Examiner further reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. Furthermore, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application. After thoroughly reviewing the applicants’ remarks, the examiner submits the remarks fails to explicitly address or dispute these findings. Therefore, examiner maintains the claims do not recite elements that amount to significantly more than the judicial exception itself. 
Regarding the prior art rejections: 
Applicant asserts that Nagar does not describe “…in response to the extracted attribution data not being correlated to at least one product of the plurality of available products, generate a new product attribution data populated with the extracted attribution data…”.  As with Applicant’s previous response, Applicant has not provided any arguments regarding the prior art and/or its application to the claims (see previous office action, “Applicant asserts that the new material is not covered by the prior art, but provides no arguments regarding the prior art and/or its application to the claims.”).  Applicant does not provide any analysis, evidence, or support to rebut the above rejection.  Additionally it is noted that Applicant cites paragraphs 31 and 32 of Nagar, but completely ignores other material used in the rejection, such as paragraph 27 of Nagar which is part of the rejection of the asserted material. It is also noted that this merely a verbatim recitation of the art and includes no analysis or reasoning as to how/why it would be improperly applied.
If Applicant wishes to rebut the rejections, Applicant is reminded that it should include any analysis, evidence, support, arguments, etc. that demonstrate a deficiency in the prior art, combination, motivation, etc.  Merely asserting that the prior art is not applicable, improperly applied, improperly interpreted, etc. is not sufficient to demonstrate a deficiency in the prior art and/or Examiner’s rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A) Singer (US 9524518) discloses “[a] system and method for receiving an image of a product’s packaging and extracting a set of information associated with a product from the image.” Column 2, Lines 12-14. See also Column 4, Lines 10-65 and Column 5, Lines 40-45.
(B) Kanter (US 9152990) discloses “[credibility] score data 140 may include, for example a generated score to determine whether the data and/or creator of the data are liable source of information. For example, if a user consistently provides data that is correct after verification, the data provided by the user may be assigned with a higher credibility score than users who consistently provide inaccurate data.” Column 3, Lines 66-67 and Column 4, Lines 1-5.
(C) Chu (US 8832116) discloses “[business] information about a business entity includes values of various attributes of the business entity. The update module 330 measures the accuracy and up-to-dateness of stored business information. The accuracy score for a stored quantum of business information can be based on the confidence score of the corresponding scored instance attribute determined from the mobile application logs. In one embodiment, the accuracy score is the same as the confidence score.” Column 7, Lines 58-67.
(D) Le Stunff (Pub. No. 2017/0323357) discloses an error detection module that outputs a catalog error for product aspect of a product in a content catalog. Le Stunff further teaches a “catalog quality management sub-system may determine an impact state for the error outputs based on confidence in the identification of an error and the impact of fixing or not fixing the error. The catalog quality management sub- system may use the impact state to determine whether to automatically fix the catalog error and whether to request a human error administrator to manually review the catalog error and the fix.” Paragraph 0022.
(E) Ramirez (Pub. No. 2017/0308534) discloses “credibility evaluator 118 calculates or estimates a credibility score for each fact source, to reflect the source’s accuracy or reliability (e.g., as observed over some period of time).” Paragraph 0036.
(F) Unak (Pub. No. 2015/0213526) discloses “automated systems for importing products into catalogs.” Paragraph 0002.
(G) Stephens (Pub. No. 2014/0337247) discloses an electronic catalog and system for reconciling merchant contributions reconcile merchant contributions.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        July 12, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629